                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JERMAINE LATWONE HAYNES,

                    Petitioner,
                                                     Case No. 16-cv-14371
      v.                                             Hon. Matthew F. Leitman

SHERMAN CAMPBELL, WARDEN,

                 Respondent.
______________________________________________________________________/

                                    JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on February 3, 2020:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT
                                              By: s/Holly A. Monda
                                              Deputy Clerk
Approved:

s/Matthew F. Leitman                          Dated: February 3, 2020
Matthew F. Leitman                            Flint, Michigan
United States District Court



                                          1
